DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	The Election filed December 22, 2021 in response to the Office Action of August 26, 2021 is acknowledged and has been entered. Applicant's election without traverse of Group I, claims 140-178 and the combination of FGFR3, CDKN2A, KRT5, KRT14, EGFR, GATA3, FOXA1, and ERBB2 as the species of genes detected is acknowledged.  
2.	Claims 140-151, 154-170, and 173-200 are pending.
3.	 Claims 148-151 and 179-200 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
4.	Claims 140-147, 154-170, and 173-178 are currently under consideration as drawn to the elected species. 
Specification
5.	The use of the term Ventana Bench Mark XT or Benchmark ULTRA instrument/system, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 140-147, 154-170, and 173-178 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are drawn to a method of treating a patient suffering from a bladder cancer, the method comprising administering to the patient a therapeutically effective amount of atezolizumab, wherein a tumor sample obtained from the patient has been determined to have a detectable expression level of PD-L1 in tumor-infiltrating immune cells that comprise about 5% or more of the tumor sample, and wherein the tumor sample obtained from the patient has been determined to be a luminal cluster II subtype tumor. 
The specification teaches various gene expression patterns that can be used to determine luminal subtype II tumors.  See p. 47-line 30 to p. 49-line 3.  However, the specification does not specifically define what a luminal cluster II subtype tumor is or what specific expression pattern will specifically determine that a tumor is a luminal cluster II subtype tumor. 

Regarding claims 154 and 173, the claims do not recite any expression patterns (increased, decreased, or unchanged) for any of the recited genes so it is unclear what pattern of expression of the recited genes would determine that the tumor is a luminal cluster II subtype tumor.  
Furthermore, Choi et al. (Cancer Cell Feb. 10, 2014, 25: 152-165) teach that EGFR, claimed in claims 146, 147, 154, and 173, is expressed at high levels in basal bladder cancer tumors.  See p. 156-paragraph bridging the columns and Fig. S1B). Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  See Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  Thus, given that a luminal cluster II subtype tumor is not clearly defined and the scope of the luminal cluster II subtype tumor appears broader and contrary to the meaning of the term in the art, the term luminal cluster II subtype tumor renders the claims indefinite.

Regarding claims 165 and 176, the claims contain the trademark/trade name Ventana Benchmark XT system or Benchmark Ultra system.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an automated staining instrument and, accordingly, the identification/description is indefinite.
 Given the indefiniteness, claims 165 and 176 will be interpreted to encompass any method of measurement of PD-L1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 140-147, 154-165, 168-170, and 173-178 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0287699 A1 (Karkera et al. Oct. 6, 2016, effectively .
Given the indefiniteness, claims 165 and 176 will be interpreted to encompass any method of measurement of PD-L1. 
Karkera teaches a method of treating cancer in a patient, comprising: administering to the patient a pharmaceutically effective amount of an antibody that blocks the interaction between PD-1 and PD-L1 and a pharmaceutically effective amount of an FGFR inhibitor, wherein the antibody that blocks the interaction between PD-1 and PD-L1 and the FGFR inhibitor are administered if one or more FGFR variants are present in a biological sample from the patient. See abstract, ¶¶ 0031, 0066 and claim 1. 
Karkera teaches evaluating the expression PD-L1 expression before the administration step with PD-L1 immunohistochemistry in formalin fixed and paraffin embedded (FFPE) tumor samples.  See claim 3 and ¶¶ 0067, 0070-0072, 0076, and 077.
Karkera teaches treating bladder cancer.  See claim 6 and paragraphs 0045 and 0058.
	Karkera teaches treating with MPDL3208A/atezolizumab.  See ¶¶ 0032, 0033, 0048.
	Karkera does not teach wherein a tumor sample obtained from the patient has been determined to have a detectable expression level of PD-L1 in tumor-infiltrating immune cells that comprise about 5% or more of the tumor sample, and wherein the tumor sample obtained from the patient has been determined to be a luminal cluster II subtype tumor.
	
Powels teaches treating metastatic urothelial bladder cancer (UBC) or locally advanced UBC with MPDL3208A/atezolizumab.  See abstract and figure 2.

	Powels teaches that immunohistochemistry was performed on FFPE tumor samples with a PD-L1 monoclonal antibody.  See Methods-IHC screening and analyses. 
	Powels teaches samples were scored for PD-L1 expression on tumor and tumor-infiltrating immune cells, which included macrophages, dendritic cells and lymphocytes. Specimens were scored as IHC 0, 1, 2, or 3 if <1%, >1% but <5%, >5% but <10%, or >10% of cells were PD-L1 positive, respectively. See Methods-IHC screening and analyses and Figure 1. 
	Powels teaches that PD-L1 positivity was defined as >5% tumor-infiltrating immune cells or tumor cells.  See Figure 1 
	Powels teaches that tumors expressing PD-L1 positive tumor infiltrating immune cells had high response rates.  See abstract and Figure 1. 
	Powels teaches that IHC 1, IHC 2, IHC 2/3 or IHC 3 tumors expressing PD-L1 positive tumor infiltrating immune cells had objective response rates of about 13%, 40%, 43%, and 50%.  See Figure 1c. 
Powels teaches for patients with a minimum of 6 weeks of follow-up, objective response rates (ORRs) were 43% (13 of 30; 95% confidence interval (CI): 26–63%) for those with IHC 2/3 tumors and 11% (4 of 35; 95% CI: 4–26%) for those with IHC 0 or 1 (0/1) tumors. The IHC 2/3 ORR included a 7% complete response rate (2 of 30) (Figs 1c and 2). Among patients with IHC 2/3 tumors and a minimum of 12 weeks of followup, anORR of 52% (13 of 25; 95% CI: 32–70%) was achieved.  See paragraph bridging pp. 558-559 and Figures 1 and 2.  


McConkey teaches a composition comprising an FGFR inhibitor for use in treating a patient determined to have a luminal bladder cancer comprising: (a) an elevated expression level of one or more of the miR-200, MAL, FMO9P, BHMT, SNX31, KRT20, SPINK1, DHRS2, UPK2, UPK1A, VSIG2, CD24, CYP2J2, ERBB2, FABP4, FGFR3, FOXA1, GATA3, GPX2, KRT18, KRT19, KRT20, KRT7, KRT8, PPARG or XBP 1 genes compared to a reference level; See claim 1 and pp. 15-16-Table B.
McConkey teaches a method of treating a patient having bladder cancer, comprising administering an effective amount of an FGFR inhibitor to a patient determined to have a luminal bladder cancer comprising:(a) an elevated expression level of one or more of the miR-200, MAL, FMO9P, BHMT, SNX31, KRT20, SPINK1, DHRS2, UPK2, UPK1A, VSIG2, CD24, CYP2J2, ERBB2, FABP4, FGFR3, FOXA1, GATA3, GPX2, KRT18, KRT19, KRT20, KRT7, KRT8, PPARG or XBP1 genes compared to a reference level.  See claim 10 and pp. 15-16-Table B.
McConkey teaches detecting elevated activation/expression of CDKN2A compared to a reference level for treatment of bladder cancer. See p. 2-lines 25-28, p. 4-lines 18-24, p.7-lines 27-29, p.19-Table C, p.48-Table 2, claims 22 and 25 and Fig. 4. 
McConkey teaches that EGFR expression is high in epithelial and basal tumors. McConkey teaches that EGFR inhibition promotes luminal gene expression and downregulates cytokeratin 5 and 14 (KRT5 and KRT14).  See p. 42-¶ [00123].

It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Karkera, Powels, and McConkey and select a patient suffering from bladder cancer for treatment with MPDL3208A/atezolizumab and a FGFR inhibitor wherein a tumor sample obtained from the patient has been determined to have a detectable expression level of PD-L1 in tumor-infiltrating immune cells that comprise about 5% or more of the tumor sample, and wherein the tumor sample obtained from the patient has been determined to be a luminal cluster II subtype tumor because Karkera teaches a method of treating cancer in a patient, comprising: administering to the patient a pharmaceutically effective amount of an antibody that blocks the interaction between PD-1 and PD-L1, such as MPDL3208A/Atezolizumab, and a pharmaceutically effective amount of an FGFR inhibitor in PD-L1 expressing tumors, Powels teaches that tumors expressing PD-L1 positive tumor infiltrating immune cells, >5% tumor-infiltrating immune cells had high objective response rates to MPDL3208A/Atezolizumab and McConkey teaches a method of treating a patient having a luminal cluster II subtype bladder cancer expressing elevated levels of ERBB2, FOXA1, FGFR3 GATA3, and CDKN2A with an FGFR inhibitor.  Thus, one would have been motivated to treat a luminal cluster II subtype bladder cancer expressing elevated levels of ERBB2, FOXA1, FGFR3 and GATA3 and about 5% tumor infiltrating immune cells with an MPDL3208A/Atezolizumab and FGFR inhibitor because the art teaches that each of the agents alone and in combination are . 

8.	Claims 166-167 and, alternatively, claims 165 and 176 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0287699 A1 (Karkera et al. Oct. 6, 2016, effectively filed April 3, 2015), “Karkera” in view of Powels et al. (Nature 27 Nov. 2014 515: 558-562, IDS), “Powels” and in view of WO 2014/085666 A1 (McConkey et al. 5 June 2014), “McConkey” as applied to claims 140-147, 154-165, 168-170, and 173-178  above, and further in view of WO 2014/151006 A2 (Chen et al. Sep 25, 2014, IDS), “Chen”.
Karkera, Powels, and McConkey teach as set forth above, but do not teach detecting PD-L1 mRNA expression level, a Ventana Benchmark XT system or Benchmark Ultra system. 
Chen teaches a method of determining who is likely to respond to PD-L1 binding antagonist treatment by determining the presence of PD-L1 in a sample.  See Summary-pp 1-8.
Chen teaches detecting PD-L1 on tumor infiltrating immune cells.  See pp. 3-4-¶¶ [0020], [0026], Figs. 3 and 29.
Chen teaches detection of PD-L1 in at least 5% of the tumor sample.  See p. 38-¶ [00223], pp. 39-40-¶ [0228].    
Chen teaches detecting PD-L1 mRNA with qPCR, microarray analysis, SAGE, and in situ hybridization (FISH).  See   p. 4-¶ [0025], p. 18-¶ [00131], and pp.  34-36-¶¶ 0209-0216, and p.83- ¶¶ 0441-0443.  
Chen teaches that elevated PD-L1 gene expression levels in tumor samples positively correlated with a partial or complete response to MPDL3208A/Atezolizumab treatment.  Chen teaches that PD-L1 gene expression may be a useful biomarker for predicting response to a PD-
Chen teaches using the automated Ventana Benchmark XT system or Benchmark Ultra system for PD-L1 immunohistochemical staining of samples. See pp. 77-78-¶¶ 00417-00418 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Karkera, Powels, McConkey and Chen and determine PD-L1 mRNA expression level in tumor infiltrating immune cells because Powels teaches that tumors expressing PD-L1 positive tumor infiltrating immune cells, >5% tumor-infiltrating immune cells had high objective response rates to MPDL3208A/Atezolizumab and Chen teaches that elevated PD-L1 gene expression levels in tumor samples positively correlated with a partial or complete response to MPDL3208A/Atezolizumab treatment and   Chen teaches that PD-L1 gene expression may be a useful biomarker for predicting response to a PD-L1 antibody.  One would have been motivated determine PD-L1 mRNA expression level in tumor infiltrating immune cells given the results of Chen and to corroborate the protein expression results. 
Additionally, it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Karkera, Powels, McConkey and Chen and use the automated Ventana Benchmark XT system or Benchmark Ultra system for PD-L1 immunohistochemical staining of samples to process samples more rapidly and consistently. 


Conclusion
9.	No claims allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER J REDDIG/Primary Examiner, Art Unit 1642